COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Lawrence E. Young and Judith A. Young v. Dimension
                            Homes, Inc.

Appellate case number:      01-14-00331-CV

Trial court case number:    12-DCV-197202

Trial court:                400th District Court of Fort Bend County

       Appellee Dimension Homes, Inc. has filed an “Unopposed Motion to Submit
Parties’ Dispute over Missing Exhibit to Trial Court for Resolution.” By its motion,
appellee represents that the reporter’s record filed in this appeal on July 9, 2014 does not
include a copy of Plaintiff’s Exhibit 194; appellee requested the court reporter to
supplement the record with a copy of the exhibit; and appellants, Lawrence E. Young and
Judith A. Young, do not agree to supplementation of the reporter’s record with a copy of
Plaintiff’s Exhibit 194. Appellee, therefore, requests that the Court refer the parties’
dispute to the trial court for resolution. See TEX. R. APP. P. 34.6(e)(3). We grant the
motion.
       The appeal is abated and remanded to the trial court to settle the parties’ dispute
about the accuracy of the reporter’s record with respect to Plaintiff’s Exhibit 194. See
TEX. R. APP. P. 34.6(e)(2) (providing for trial court to settle dispute about accuracy of
appellate record after notice and hearing). If the trial court determines that the reporter’s
record filed with this Court is inaccurate, the court shall direct the court reporter to
prepare a supplemental reporter’s record that conforms to what occurred in the trial court
and file the supplemental reporter’s record with the Clerk of this Court. See TEX. R. APP.
P. 34.6(e)(2) (providing that if trial court finds an inaccuracy, it must order court reporter
to conform reporter’s record to what occurred in trial court and file certified corrections
in appellate court). If the trial court determines that the reporter’s record filed with this
Court is accurate with respect to Plaintiff’s Exhibit 194, the court should sign a written
order reflecting that determination, along with any additional findings.
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s order and findings with the Clerk of this Court within 30 days of the date of
this order. The court reporter is directed to file a reporter’s record of the hearing within
30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.



Judge’s signature: /s/ Jim Sharp
                Acting individually

Date: September 23, 2014